Exhibit 10.2

 

FIRST AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 4

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 4 (this
“Amendment”) is made and entered into as of June 16, 2015 by and between HPT TA
PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA PROPERTIES
LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 4, dated as of June 9, 2015 (the “Lease”), pursuant to which
Landlord leases to Tenant and Tenant leases from Landlord certain land and/or
improvements, all as set forth in the Lease; and

 

WHEREAS, as of the date of this Amendment, HPT TA Properties Trust has acquired
from Tenant certain land and improvements comprising a travel center having an
address at 15874 Eleven Mile Road, Battle Creek, Michigan 49014, as further
described on Exhibit A-37 attached to this Amendment (collectively, the “Battle
Creek Property”); and

 

WHEREAS, Landlord and Tenant desire to amend the Lease to include the Battle
Creek Property as a Property (as defined in the Lease);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                    Capitalized Terms.  Capitalized terms used
and not otherwise defined in this Amendment shall have the meanings given such
terms in the Lease.

 

2.                                    Commencement Date.  The defined term
“Commencement Date” shall mean, with respect to the Battle Creek Property, the
date of this Amendment.

 

3.                                    Minimum Rent.  The defined term “Minimum
Rent” set forth in Section 1.68 of the Lease is hereby deleted in its entirety
and replaced with the following:

 

“Minimum Rent” shall mean Forty-One Million Eight Hundred Thirty-Seven Thousand
Six  Hundred Thirty-One Dollars ($41,837,631), subject to adjustment as provided
in Section 3.1.1(b).

 

4.                                    Leased Property.  Section 2.1(a) of the
Lease is hereby amended by deleting the reference to “Exhibits A-1 through A-36”
in the second line thereof and replacing it with a reference to “Exhibits A-1
through A-37”.

 

--------------------------------------------------------------------------------


 

5.                                    Exhibit A.  Exhibit A to the Lease is
hereby amended by (a) deleting the initial page entitled “EXHIBITS A-1 through
A-36” therefrom in its entirety and replacing it with the page entitled
“EXHIBITS A-1 through A-37” attached hereto and (b) adding Exhibit A-37 attached
to this Amendment immediately following Exhibit A-36 to the Lease.

 

6.                                    Exhibit B.  Exhibit B to the Lease is
hereby deleted in its entirety and replaced with Exhibit B attached to this
Amendment.

 

7.                                    Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and all other terms remain in full force
and effect.

 

 

 

[Signature Page Follows]

 

- 2 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

 

 

HPT TA PROPERTIES LLC

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President

 

 

 

 

 

 

 

TENANT:

 

 

 

TA OPERATING LLC

 

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC, a Delaware limited liability company (the
“Guarantor”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantor hereby confirms that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment, and said Guarantor hereby reaffirms the Guaranty.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to 1st Amendment to Lease No. 4]

 

--------------------------------------------------------------------------------


 

EXHIBITS A-1 through A-37

 

Land

 

Exhibit

TA Site No.

Property Address

A-1

224

1806 Highway 371 W, Prescott, AR 71857.

A-2

41

46155 Dillon Road, Coachella, CA 92236.

A-3

346

28991 West Gonzaga Rd., Santa Nella, CA 95322.

A-4

148

5101 Quebec Street, Commerce City (Denver East), CO 80022.

A-5

22

327 Ruby Road, Willington, CT 06279.

A-6

53

556 St. Rt. 44, Wildwood, FL 34785.

A-7

45

P.O. Box 592, Madison, GA 30650.

A-8

367

5915 Monee Rd., Monee, IL 60449.

A-9

43

4510 Broadway, Mt. Vernon, IL 62864.

A-10

257

10346 S. State Rd. 39, Clayton, IN 46118.

A-11

220

1600 West US Hwy 20, Porter, IN 46304.

A-12

252

2775 US Hwy 75, Lebo (Beto Junction), KS 66856.

A-13

28

145 Richwood Road, Walton, KY 41094.

A-14

180

1682 Gause Blvd., Slidell, LA 70458.

A-15

19

1400 Elkton Road, Elkton, MD 21921.

A-16

175

3265 N. Service Road East, Foristell, MO 63348.

A-17

193

8033 W. Holling Rd., Alda (Grand Island), NE 68810.

A-18

6

2 Simpson Road, Columbia, NJ 07832.

A-19

81

2501 University Blvd. NE, Albuquerque, NM 87107.

A-20

207

753 Upper Court St., Binghamton, NY 13904.

A-21

194

8420 Alleghany Rd., Corfu (Pembroke), NY 14036.

A-22

221

153 Wiggins Road, Candler, NC 28715.

A-23

701

715 US 250 East, Ashland, OH 44805.

A-24

139

12403 US Rt. 35 NW, Jeffersonville, OH 43128.

A-25

95

4450 Portage St. NW, North Canton, OH 44720.

A-26

152

P.O. Box 171, Sayre, OK 73662.

A-27

67

5644 SR 8, Harrisville (Barkeyville), PA 16038.

A-28

68

5600 Nittany Valley Drive, Lamar, PA 16848.

A-29

179

3014 Paxville Highway, Manning, SC 29102.

A-30

245

155 Hwy. 138, Denmark (Jackson), TN 38391.

A-31

34

111 N. First Street, Nashville, TN 37213.

A-32

150

7751 Bonnie View Road, Dallas (South), TX 75241.

A-33

153

1010 Beltway Parkway, Laredo, TX 78045.

A-34

232

4817 I-35 North, New Braunfels, TX 78130.

A-35

32

RR1, Valley Grove, WV 26060.

A-36

188

P.O. Box 400, Ft. Bridger, WY 82933.

A-37

242

15874 Eleven Mile Road, Battle Creek, Michigan 49014.

 

[See attached copies.]

 

--------------------------------------------------------------------------------


 

GRAPHIC [g143571kn05i001.gif]

EXHIBIT A-37 15874 Eleven Mile Road Battle Creek, Michigan 49014 Real property
in the Township of Emmett, County of Calhoun, State of Michigan, described as
follows: Parcel I: Parcel of land situated in Emmett Township, Calhoun County,
Michigan, all that part of the following described premises lying North of the
Northerly Right-of-Way of Highway I-94: Beginning 330 feet South of the
Northwest corner of Section 13, Town 2 South, Range 7 West; thence East 505.75
feet; thence South to U.S. Highway #12, formerly Territorial Road and now known
as Michigan Avenue; thence Northwesterly on said Highway to the West line of
Section 13; thence North to the Place of Beginning. Excepting: Part of the
Northwest 1/4 of Section 13, Town 2 South, Range 7 West, Emmett Township,
Calhoun County, Michigan, described as: Commencing at the Northwest corner of
said Section 13; thence South 00 degrees 09 minutes 47 seconds East 330.00 feet
along the West line of said Section 13; thence South 89 degrees 26 minutes 17
seconds East, 505.75 feet; thence South 00 degrees 09 minutes 47 seconds East,
914.10 feet to the Point of Beginning; thence North 89 degrees 19 minutes 40
seconds West, 49.88 feet; thence South 59 degrees 50 minutes 13 seconds West,
62.49 feet; thence South 34 degrees 37 minutes 09 seconds West, 13.42 feet;
thence South 60 degrees 09 minutes 47 seconds East, 74.65 feet; thence North 89
degrees 50 minutes 13 seconds East, 47.00 feet; thence North 00 degrees 09
minutes 47 seconds West, 78.86 feet to the Point of Beginning. Parcel II: Also,
beginning at the Northwest corner of Section 13, Town 2 South, Range 7 West;
running thence East 505.56 feet; thence South 330 feet; thence West 505.56 feet;
thence North 330 feet to the Place of Beginning, Township of Emmett, Calhoun
County, Michigan.

 


 

EXHIBIT B

 

NEW PROPERTIES

 

 

TA Site No.

 

Property Address

346

 

28991 West Gonzaga Rd., Santa Nella, CA 95322.

367

 

5915 Monee Rd., Monee, IL 60449.

252

 

2775 US Hwy 75, Lebo (Beto Junction), KS 66856.

153

 

1010 Beltway Parkway, Laredo, TX 78045.

242

 

15874 Eleven Mile Road, Battle Creek, Michigan 49014.

 

--------------------------------------------------------------------------------

 